In a proceeding pursuant to CFLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town/Village of Harrison, dated August 7, 2003, which, after a hearing, denied the petitioners’ application for an area variance from a 100-foot buffer setback, the intervenor, Harry Weiss, appeals from a judgment of the Supreme Court, Westchester County (Barone, J.), entered January 26, 2004, which granted the petition, annulled the determination, and directed the respondent Zoning Board of Appeals of the Town/ Village of Harrison to issue the requested variance.
Ordered that the appeal is dismissed as academic, with costs.
The intervenor failed to move in this Court for a preliminary injunction to preserve the status quo of the subject swimming pool construction project pending the determination of this appeal. The subject swimming pool project is now complete, as a valid variance and building permit was issued by the Zoning Board of Appeals of the Town/Village of Harrison after the Supreme Court granted the petition (see Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preserv. Commn., 2 NY3d 727, 728-729 [2004]). Under the circumstances of this case the appeal must be dismissed as academic (see Matter of Citineighbors Coalition of Historic Carnegie Hill v New York City Landmarks Preserv. Commn., supra; Matter of Dreikausen v Zoning Bd. of Appeals of City of Long Beach, 98 NY2d 165, 172-173 [2002]; Matter of Mehta v Town of Montour Zoning Bd. of Appeals, 4 AD3d 657 [2004]; Matter of Imperial Improvements v Town of Wappinger Zoning Bd. of Appeals, 290 AD2d 507 [2002]). Moreover, none of the exceptions to the mootness doctrine are applicable here (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). H. Miller, J.P., Ritter and Rivera, JJ., concur.